



Exhibit 10.3
2002 STOCK INCENTIVE PLAN OF THE FINISH LINE, INC.
(AS AMENDED AND RESTATED JULY 21, 2005)
NONQUALIFIED OPTION AWARD LETTER
Name of Grantee:                                                     
                                 , 20    
I am pleased to inform you that the Compensation and Stock Option Committee of
the Board of Directors of The Finish Line, Inc. (the “Committee”) has approved a
grant to you of a Nonqualified Option to purchase Class A Common Shares of The
Finish Line, Inc. (the “Company”) as described in the 2002 Stock Incentive Plan
of The Finish Line, Inc. (As Amended and Restated July 21, 2005) (the “2002
Plan”) and the Award Agreement between you and the Company dated as of
                     (the “Award Agreement”). Capitalized terms used herein but
not otherwise defined herein shall have the meaning ascribed to such terms in
the 2002 Plan or the Award Agreement. This is an Award Letter referred to in the
Award Agreement.
1. Amount of Nonqualified Option. The Company hereby grants you a Nonqualified
Option to purchase from the Company                      shares of Class A
Common Shares (the “Option Shares”) subject to the terms and conditions of this
Award Letter, the 2002 Plan and the Award Agreement. The Nonqualified Option
is not intended to qualify as an incentive stock option pursuant to Section 422
of the Internal Revenue Code of 1986, as amended.
2. Grant Date and Exercise Price of Nonqualified Option. The Grant Date is
            (the “Grant Date”). The exercise price of the Nonqualified Option is
$            per Class A Common Share (the “Exercise Price”).
3. Entitlement to Exercise the Nonqualified Option. The grant of the
Nonqualified Option is subject to the following terms and conditions:
(a) You cannot exercise your Nonqualified Option and purchase the Class A Common
Shares until your Nonqualified Option is “Vested,” which occurs on the Vesting
Date listed below for the number of Option Shares written next to that Vesting
Date.
 
 
 
 
Vesting Date
  
Number of Shares
One year after the Grant Date
  
10% of the Option Shares
Two years after the Grant Date
  
20% of the Option Shares
Three years after the Grant Date
  
30% of the Option Shares
Four years after the Grant Date
  
40% of the Option Shares

(b) Subject to the Termination of Employment provisions set forth in the Award
Agreement, a Vested Nonqualified Option may be exercised and Class A Common
Shares may be purchased, in whole or in part, beginning on the applicable
Vesting Date described in subsection (a) above and ending ten years following
the Grant Date (the “Expiration Date”).
4. Exercise and Payment. When the Nonqualified Option becomes Vested, you may
exercise the Nonqualified Option in whole or in part, but only with respect to
whole Option Shares. To exercise your Nonqualified Option, you must follow
provisions of the Award Agreement and any instructions provided to you from time
to time by the Company, which will include notice stating the number of Class A
Common Shares you have elected to purchase and payment of the Exercise Price for
that number of Class A Common Shares.
5. No Shareholder Rights. You shall not be entitled to vote, receive dividends
or be deemed for any purpose the holder of any Option Shares and no Option Share
or any interest therein may be sold, assigned, conveyed, gifted, pledged,
hypothecated, or otherwise transferred in any manner other than by the laws of
descent and distribution, until the Nonqualified Option shall have been duly
exercised to purchase such Class A Common Shares in accordance with the
provisions of this Award Letter, the 2002 Plan and the Award Agreement and a
certificate evidencing the Class A Common Share shall be issued by the Company.
6. Transfer of Shares Upon Exercise. As soon as practicable after an effective
exercise and full payment of the Exercise Price in accordance with the terms of
the Award Agreement, the Secretary of the Company shall cause ownership of the





--------------------------------------------------------------------------------





appropriate number of Class A Common Shares to be transferred to you by having a
certificate or certificates for those Class A Common Shares registered in your
name.
7. The 2002 Plan and Award Agreement. The Nonqualified Option described in this
Award Letter is not effective until you have executed and delivered the Award
Agreement to the Company. The Nonqualified Option and this Award Letter are
subject to all the terms, provisions and conditions of the 2002 Plan and the
Award Agreement, both of which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. A copy of the
2002 Plan prospectus has been furnished to you and can be found on the Company’s
intranet “SPIKE”. A paper copy of the 2002 Plan, the 2002 Plan prospectus and
the Award Agreement will be provided upon your written request to the Company at
3308 North Mitthoeffer Road, Indianapolis, Indiana 46235 Attention: Secretary
(or such other addresses as the Company may hereinafter designate in writing).
 
 
Very truly yours,
 
  
Gary D. Cohen, Executive Vice President -
General Counsel








